Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 1 of 19 PageID #: 483




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION



 UNITED STATES OF AMERICA,                                   Case No.: ____________

                               Plaintiff,

                        v.

 ERIC ANTHONY NEPUTE,
   individually, and as
   Owner of Quickwork LLC; and

 QUICKWORK LLC,
   a limited liability company,
   also d/b/a WELLNESS WARRIOR,

                               Defendants.



             DECLARATION OF RICHARD BRUCE VAN BREEMEN, Ph.D.

Pursuant to 28 U.S.C. § 1746, I declare as follows:

       1.      My name is Richard Bruce van Breemen, Ph.D. I am a United States citizen over

the age of 18. I make this Declaration based upon my personal knowledge and, if called, I would

testify to the same.

       2.      This declaration is made in support of a motion by the Department of Justice

(“DOJ”) for injunctive relief against Defendants Quickwork LLC, also doing business as

Wellness Warrior, and Eric Anthony Nepute. I have personal knowledge of the matters contained

herein and, if called as a witness, I could and would competently testify as to them.
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 2 of 19 PageID #: 484




              QUALIFICATIONS, COMPENSATION, AND TESTIMONIAL
                                EXPERIENCE

       3.      As detailed in my curriculum vitae, a true, correct, and complete copy of which is

attached as Attachment A, I hold a Ph.D. in Pharmacology and currently serve as Professor of

Pharmaceutical Sciences at the College of Pharmacy and as a Principal Investigator of the Linus

Pauling Institute at Oregon State University.

       4.      My responsibilities in these positions include teaching pharmaceutical sciences,

supervising graduate and post-doctoral pharmaceutical science students, and directing and

leading investigations and studies into the role that vitamins, essential minerals, and chemicals

from plants play in human aging, immune function, and chronic disease processes.

       5.      I have testified as an expert pharmacology or analytical chemistry witness nine (9)

times over the past 22 years. See Attach. A at 106.

       6.      I obtained my B.A. in Chemistry, with honors, from Oberlin College in 1980. In

1985, I obtained my Ph.D. in Pharmacology from Johns Hopkins University School of Medicine,

followed by a one-year postdoctoral fellowship, also at Johns Hopkins University School of

Medicine.

       7.      After my postdoctoral fellowship, I served as an Assistant Professor of Chemistry,

Member of the Biotechnology Faculty, and Director of a Mass Spectrometry Laboratory for

Biotechnology Research at North Carolina State University from 1986 until 1993.

       8.      From 1994 until 2000, I was an Associate Professor in the Department of

Medicinal Chemistry and Pharmacognosy at the University of Illinois College of Pharmacy. In

2000, I became Full Professor of Medicinal Chemistry and Pharmacognosy at the University of

Illinois College of Pharmacy.




                                                 2
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 3 of 19 PageID #: 485




       9.      From 2011 until 2018, I also served as the Director of UIC/NIH Center for

Botanical Dietary Supplements Research, University of Illinois at Chicago.

       10.     In 2018, I took on my current roles as a Professor of Pharmaceutical Sciences and

Principal Investigator of the Linus Pauling Institute at Oregon State University.

       11.     I have authored or co-authored, and published, over 300 peer-reviewed articles,

primarily in the areas of chemistry, medicinal chemistry, drug development, pharmacognosy, and

pharmacology as described in my curriculum vitae. See Attach. A at 3-31.

       12.     I am currently conducting National Institutes of Health sponsored research into

botanical dietary supplementation. My peer-reviewed research grants are described further in my

curriculum vitae. See Attachment A at 107-118.

       13.     Throughout my career, I have served as the Editor-in-Chief or on the Editorial

Board of several pharmacological and chemistry journals, including being on the Editorial Board

of Assay and Drug Development Technologies since 2010 and the Journal of the AOAC

International since 2016. I have also supervised over 80 graduate students and postdoctoral

fellows in the areas of medicinal chemistry, chemistry, pharmacognosy, and pharmaceutical

sciences during my career.

       14.     In my position, I routinely participate in the design and execution of clinical trials.

I am the first author or co-author of over 10 peer-reviewed papers reporting results from clinical

trials of dietary supplements. These studies include Phase I clinical trials as well as placebo

controlled, randomized, double blind Phase II clinical trials.

       15.     As part of my academic pursuits, I routinely review and analyze clinical studies

that evaluate the impact of a particular treatment on a particular condition. I also routinely review

and analyze observational studies that observe correlations between certain indicators and certain



                                                  3
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 4 of 19 PageID #: 486




health outcomes. I have experience reviewing such studies to determine whether the study design

limits the conclusions that may be drawn.

       16.      Based upon my education, training, and experience, as summarized above, I

consider myself an expert in the fields of pharmacology, medicinal chemistry, and

pharmacognosy with a comprehensive knowledge in the safety and efficacy of dietary

supplements.

       17.      I am being compensated by the Department of Justice in this litigation at the rate

of $300 per hour.

                                         BACKGROUND

       18.      I understand that that Defendants Eric Nepute and Quickwork LLC sell Vitamin

D and zinc supplements, including Wellness Warrior Vitamin D and Wellness Warrior Zinc. I

also understand that Defendants sell other products containing Vitamin D and/or zinc, including

Wellness Warrior Boost Pack, Wellness Warrior Immune Pack, and Wellness Warrior Kids’

Multivitamin.

       19.      Wellness Warrior Vitamin D is a Vitamin D31 supplement. According to its

Supplement Facts panel, Attachment U, one serving (one softgel capsule) of Wellness Warrior

Vitamin D3 contains 125 mcg (5,000 IU) of vitamin D3 (Cholecalciferol). “Other ingredients”

listed on the label are organic extra virgin olive oil and softgel (bovine gelatin, vegetable

glycerin, and purified water).

       20.      Wellness Warrior Zinc is a zinc supplement. According to its Supplemental Facts

panel, one serving (one tablet) of Wellness Warrior Zinc contains 25 mg of zinc (as Zinc



1
 Vitamin D3 is a form of Vitamin D. See Nat’l Inst. Of Health, Vitamin D: Fact Sheet for
Consumers, available at https://ods.od.nih.gov/factsheets/VitaminD-Consumer/ (last visited Apr.
15, 2021).
                                                  4
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 5 of 19 PageID #: 487




Gluconate). “Other ingredients” listed on the label are Microcrystalline Cellulose, Dicalcium

Phosphate, Stearic Acid, Colloidal Silicon Dioxide, Magnesium Stearate, and Croscarmellose

Sodium.

       21.     I understand that, in this action, the Department of Justice alleges that Defendants

Eric Anthony Nepute and Quickwork LLC advertised their products, Wellness Warrior Vitamin

D and Wellness Warrior Zinc, by means of misrepresentations regarding the ability of Vitamin D

and zinc, and by extension Wellness Warrior Vitamin D, Wellness Warrior Zinc, and other

products containing Vitamin D or zinc, to treat and/or prevent COVID-19.

                                         ASSIGNMENT

       22.     The Department of Justice asked me to evaluate, based on my expertise in the

fields stated above, whether there is adequate scientific evidence to substantiate the following

claims (collectively, “Wellness Warrior Advertising Claims”):

       a.      Vitamin D3, including Wellness Warrior Vitamin D3, treats, prevents, or reduces

               the risk of COVID-19;

       b.      Zinc, including Wellness Warrior Zinc, treats, prevents, or reduces the risk of

               COVID-19;

       c.      Vitamin D and zinc, including Wellness Warrior Vitamin D and Wellness Warrior

               Zinc, provide equal or better protection against COVID-19 than do currently

               available vaccines;

       d.      Vitamin D and zinc, including Wellness Warrior Vitamin D and Wellness Warrior

               Zinc, are scientifically proven to treat or prevent COVID-19;

       e.      People who have enough vitamin D, including Wellness Warrior D3, have a 52

               percent lower risk of dying of COVID-19 than people who are deficient;



                                                 5
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 6 of 19 PageID #: 488




       f.      People who have enough Vitamin D, including Wellness Warrior D3, are 54

               percent less likely to catch COVID-19;

       g.      That scientific publications indicate that people who have enough Vitamin D,

               including Wellness Warrior Vita D, are 77 percent less likely to catch COVID-19;

       h.      That Vitamin D, including Wellness Warrior Vita D, can block the COVID-19

               spike protein from binding to the ACE2 receptor, thereby preventing infection;

               and

       i.      That Vitamin D, including Wellness Warrior Vita D, can prevent cytokine storm.

                                 MATERIALS CONSIDERED

       23.     To assess the veracity of Defendants’ claims, I reviewed certain sources that were

provided to me by counsel. I understand that Defendants posted links to various documents to

their website, www.wellnesswarrior.deals, under the heading “Vitamin D & Covid Research.” I

understand those sources were included in the materials that were provided to me. I also

understand that counsel provided me with certain sources that were identified through review of

Defendants’ advertising videos, which occasionally contain references to specific studies.

       24.     I also performed a literature search to determine whether there is reliable

scientific support for the Wellness Warrior advertising claims. I searched for published studies

on COVID-19, its treatment, or the ingredients listed in Paragraphs 19-20, using PubMed, a

database of more than 30 million citations for biomedical literature from MEDLINE, life science

journals, and online books, maintained by the U.S. National Library of Medicine. Individuals

employed in my field routinely use these sources to identify relevant research using the search

method that I employed. In my experience, any relevant studies would be available through these




                                                 6
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 7 of 19 PageID #: 489




sources. I also searched for, and found no mentions of, “Wellness Warrior” or any of

Defendants’ products in the scientific literature.

       25.      A full list of materials that I considered is set forth in Attachment B.

                                             ANALYSIS

   A. Standards for Development of Reliable Scientific Evidence of Therapeutic Benefit

       26.      It is generally accepted by experts in the fields of pharmacology, medicinal

chemistry, and pharmacognosy that, to adequately substantiate the efficacy of an intervention

agent (such as the ingredients listed in Paragraphs 19-20) for treating, preventing, or reducing

risks of COVID-19, there should, at a minimum, two or more clinical trials that meet or exceed

the following standards—i.e., competent and reliable scientific evidence:

             a. First, the study must be a scientific peer-reviewed article. Prior to publication,

                editors of scientific journals require review of manuscripts by independent experts

                in the field being investigated. This approach provides quality control of the

                research literature.

             b. Second, the study must be randomized, double-blinded, and placebo-controlled.

                In other words, study participants must be randomly assigned to one of two or

                more groups, the assignment of which is unknown to both the researchers and the

                participants, to assess the effect of the intervention without observational or

                clinical biases that might skew the results. The importance of controls in clinical

                trials is emphasized by the U.S. Food and Drug Administration in the document,

                Drug Study Designs - Guidance for Institutional Review Boards and Clinical

                Investigators (January 1998), which states as follows: “A well-controlled study

                permits a comparison of subjects treated with the new agent with a suitable



                                                     7
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 8 of 19 PageID #: 490




            control population, so that the effect of the new agent can be determined and

            distinguished from other influences, such as spontaneous change, ‘placebo’

            effects, concomitant therapy, or observer expectations.” By randomly assigning

            participants to the placebo or intervention arm of a clinical trial, investigators can

            confidently isolate and measure the effect of the intervention. Blinding both the

            participants in the clinical trial as well as the investigators also helps control for

            bias in both the reporting and recording of results. If the participants and the

            investigators do not know whether the participants are receiving the treatment or

            the placebo, they cannot consciously or unconsciously change their evaluation of

            the relevant health outcome.

         c. Third, the study must follow a prospective research design. Retrospective

            observational studies may be used to show an association between a product or

            ingredient and a health outcome, but they do not prove a causal link.

            Observational studies can help biomedical researchers develop hypotheses to test

            in prospective, randomized, double-blind, placebo-controlled clinical trials. A

            prospective clinical study is designed to address a particular research question by

            controlling variables that might interfere with the results and by including a

            sufficiently large number of participants to obtain a definitive answer.

            Retrospective studies obviously cannot change the parameters of the original

            prospective study design, and the investigators cannot be blinded.

         d. Fourth, the study participants must be human. Research studies using in vitro or

            animal models can be suggestive of mechanisms or effects that may or may not be

            present in humans, but they do not, by themselves, provide adequate scientific



                                               8
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 9 of 19 PageID #: 491




                evidence for claims regarding the efficacy of such interventions when used by

                humans because of the differences in physiological systems.

             e. Fifth, the study must use the product and dosage claimed to have the therapeutic

                effect.

             f. Sixth, the endpoint of the study must be a measured effect on COVID-19 in

                humans.

             g. Seventh, the study should be sufficiently powered to produce a statically valid

                result. The power of an experiment is the probability that the test will reject a

                false null hypothesis, in other words, confirm that two treatments produce

                different outcomes.

             h. Eighth, the study should use a method of statistical analysis generally accepted by

                experts in the field.

       27.      Observational studies cannot be used to support a claim that a treatment confers

some therapeutic benefit when used to treat a particular condition. This is because observations

studies do not have the qualities of clinical trials as described above.

       28.      As set forth in more detail below, based on my review of the ingredients listed in

Paragraphs 19-20 and my search of available scientific literature described in Paragraphs 23-24, I

have identified no clinical trials that would satisfy the minimum requirements set forth in

Paragraph 26 to support any of the Wellness Warrior Advertising Claims.

   B. No Reliable Scientific Evidence Supports Claims That Vitamin D Can Treat Or
      Prevent COVID-19

       29.      Based on my review of the available literature, I have not identified any clinical

trials showing that Vitamin D could protect against, treat, or prevent COVID-19 that would

satisfy the minimum requirements set forth in Paragraph 26 above.

                                                  9
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 10 of 19 PageID #: 492




       30.      In the largest randomized clinical trial reported to date assessing Vitamin D as a

treatment for COVID-19, Murai, et al.2 found no beneficial effect to taking the supplement. In

that study, 240 hospitalized COVID-19 patients were either administered a single oral dose of

200,000 IU Vitamin D or a placebo. The authors concluded, “Among hospitalized patients with

COVID-19, a single high dose of [V]itamin D3, compared with placebo, did not significantly

reduce hospital length of stay. The findings do not support the use of a high dose of [V]itamin

D3 for treatment of moderate to severe COVID-19.”

       31.      The remaining completed clinical trials that evaluated the potential of Vitamin D

to treat or prevent COVID-19 are inconclusive pilot studies:

             a. Ohaegbulam, et al.3 published a case study in which 4 patients hospitalized with

                COVID-19 received either 1000 IU Vitamin D or 50,000 IU for 5 days. Although

                the 2 patients receiving the high dose of Vitamin D appeared to recover faster, the

                study was not randomized, not placebo-controlled, not blinded, and had too few

                participants to enable statistical evaluation of the outcome. There were also many

                uncontrolled variables. For example, only the 2 patients who received the lower

                dose of Vitamin D had a clinical history of diabetes and hypertension, which are

                comorbidities associated with more severe COVID-19. The authors

                acknowledged that, “Randomized clinical trials are recommended to validate the

                efficacy of [V]itamin D supplementation” due to the small size of the study.



2
 Murai, et al., Effect of a single high dose of vitamin D3 on hospital length of stay in patients
with moderate to severe COVID-19: A randomized clinical trial. JAMA. 2021, 325(11):1053-
1060. doi: 10.1001/jama.2020.26848.
3
 Ohaegbulam et al., Vitamin D supplementation in COVID-19 patients: A clinical case series.
Am. J. Ther. 2020, 27(5):e485-e490. doi: 10.1097/MJT.0000000000001222.


                                                 10
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 11 of 19 PageID #: 493




           b. Entrenas Castillo, et al.4 administered oral Vitamin D to 50 out of 76 hospitalized

               COVID-19 patients, all of whom also received hydroxychloroquine and

               azithromycin. Some patients with pneumonia were also treated with the antibiotic

               ceftriaxone. While patients who received Vitamin D were admitted to the

               intensive care unit less frequently, the authors concluded that “[w]hether that

               would also apply to patients with an earlier stage of the disease and whether

               baseline Vitamin D status modifies these results is unknown.” They also

               concluded that, “larger trials with [treatment and placebo] groups properly

               matched will be required to show a definitive answer.” The study design had

               additional problems, including that: it was not blinded (it was an open-label

               study); it did not have placebo controls; and it did not give all patients the same

               drugs (although all were treated with hydroxychloroquine and azithromycin, only

               some patients received ceftriaxone). In addition, it did not measure the blood

               levels of Vitamin D, which would be necessary to support a causal relationship.

           c. Rastogi, et al.5 administered 60,000 IU Vitamin D or an unmatched placebo for 7

               to 14 days to 16 participants with mild or asymptomatic SARS-CoV-2 infections.

               The mean number of days until each group tested negative for SARS-CoV-2 were

               identical at 17.6±6.1 and 17.6±6.4 days (p=0.283) in the intervention and control




4
 Entrenas Castillo, et al., Effect of calcifediol treatment and best available therapy versus best
available therapy on intensive care unit admission and mortality among patients hospitalized for
COVID-19: A pilot randomized clinical study. J. Steroid Biochem. Mol. Biol. 2020, 203:105751.
doi: 10.1016/j.jsbmb.2020.105751.
5
  Rastogi, et al., Short term, high-dose [V]itamin D supplementation for COVID-19 disease: a
randomised, placebo-controlled, study (SHADE study). Postgrad. Med. J. 2020.
doi:10.1136/postgradmedj-2020-139065
                                                11
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 12 of 19 PageID #: 494




              arm, respectively, which indicates that Vitamin D had no overall benefit.

              Nevertheless, the authors stated that more of the high-dose Vitamin D participants

              than unmatched placebo participants became SARS-CoV-2 RNA free by day 21.

              The authors noted the following limitations in their study, “We perceive certain

              limitations including that only mildly symptomatic and asymptomatic individuals

              were enrolled in the study which limits the generalisability of the results to

              symptomatic or severe cases of COVID-19. Placebo used in the study was not

              exactly matched with regards to the taste and consistency with the [Vitamin D]

              nano formulation. Also, the dose of [Vitamin D] used in the present study is high

              compared to conventional treatment.” Another problem with the study design was

              that it was not double-blind (both investigators and patients knew who received

              Vitamin D or placebo).

          d. Annweiler, et al.6 reported a study of 66 nursing home residents, all of whom had

              been receiving single oral doses of 80,000 IU vitamin D3 every 2–3 months and

              all of whom were then diagnosed with COVID-19. Clearly, Vitamin D3

              administration did not prevent COVID-19 in these patients. While the study

              participants who received Vitamin D either in the week following the diagnosis of

              COVID-19 or during the previous month had less severe symptoms, the authors

              noted that their study had many limitations. “First, the study cohort was restricted

              to a limited number of nursing-home residents who might be unrepresentative of

              all older adults. Second . . . no concerted efforts were made to systematically




6
  Annweiler, et al., Vitamin D and survival in COVID-19 patients: A quasi-experimental study.
J. Steroid Biochem. Mol. Biol. 2020, 204:105771. doi: 10.1016/j.jsbmb.2020.105771.
                                               12
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 13 of 19 PageID #: 495




               measure the serum 25(OH)D7 concentration before and after supplementation.

               Third, the quasi-experimental design of our study is less robust than an RCT.

               Participants in the Comparator group did not receive vitamin D placebo, and there

               was no randomization.” Because of these limitations, the investigators recognized

               the need to conduct an “RCT designed to test the effect of high-dose versus

               standard-dose vitamin D3 on 14-day mortality in COVID-19 older patients.”

       32.     Because there are no qualified clinical trials that conform to the requirements of

Paragraph 26 that demonstrate that Vitamin D can effectively treat or prevent COVID-19, there

is no competent and reliable scientific evidence that Vitamin D can protect against, treat, or

prevent COVID-19. Practitioners in my field would not conclude that it is scientifically proven

that Vitamin D can protect against, treat, or prevent COVID-19.

       33.     Defendants’ claim that individuals who have enough Vitamin D are 54 percent

less likely to catch COVID-19 appears to be based on a study by Kaufman et al.8 That study used

a medical testing company’s data to compare COVID-19 test results with circulating 25-

hydroxyvitamin D levels (a measurement of Vitamin D concentration). It was a retrospective,

observational study that, because of its study design, could not be used to determine whether low

Vitamin D levels caused a greater risk of developing COVID-19, or whether taking Vitamin D

supplements could reduce the risk of COVID-19 infection. Moreover, the study design compared

COVID-19 test results to circulating 25(OH)D levels if the 25(OH)D levels were measured

within a year of the COVID-19 test—a time lag that renders it impossible to assess whether the



7
  25(OH)D, also known as hydroxyvitamin D, is a measurement of Vitamin D concentration in
the blood.
8
  Kaufman, et al., 2020. SARS-CoV-2 positively rates associated with circulating 25-
hydroxyvitamin D levels. PLosONE 15(9): e0239252;
https://doi.org/10.1371/journal.pone.0239252
                                                13
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 14 of 19 PageID #: 496




patient had low [V]itamin D at the time he or she was diagnosed with COVID-19. The authors

candidly acknowledged that the results of the “implications” for treatment from this study would

be significant only “[i]f controlled trials find” the relationship between COVID-19 and Vitamin

D “to be causative.” In my opinion, this study does not support the claim that individuals who

have enough Vitamin D are 54 percent less likely to catch COVID-19.

       34.     The basis of the claim that Vitamin D that reduces the risk of death from COVID-

19 by 52% is unclear. I could find no reference citing this outcome. Defendants may be referring

to the observational study by Maghbooli, et al., which measured Vitamin D levels of 235

COVID-19 patients upon admission to a hospital in Iran.9 In that study, 35 participants died,

none of whom were under age 40. Out of these 33 deaths, 26 patients who died (16%) were

identified as deficient in Vitamin D, whereas 7 deaths occurred in high Vitamin D patients (9%).

According to this study, older patients with multiple health problems were at highest risk of

death from COVID-19, and younger patients were protected regardless of Vitamin D status.

Assuming that Vitamin D levels might be a factor—even though the data do not fully support

this conclusion—the authors “recommended that further studies including RCTs are need be

designed [sic.] to evaluate the role of [V]itamin D status on risk of developing COVID-19

infection and mitigating complications and mortality in those infected with the virus.”




9
  Maghbooli Z et al., 2020. Vitamin D sufficiency, a serum 25-hydroxyvitamin D at least 30
ng/mL reduced risk for adverse clinical outcomes in patients with COVID-19 infection. PLoS
ONE 15(9): e0239799. https://doi.org/10.1371/journal.pone.0239799.) The claim that Vitamin D
reduces the risk of death from COVID-19 by 52% was made in a Daily Mail article that cited this
study (the article referred to a 235-participant study performed in an Iranian hospital). See Daily
Mail, COVID-19 patients who get enough vitamin D are 52% less likely to die of the infection,
study finds (Sept. 25, 2020), https://www.dailymail.co.uk/health/article-8774015/Could-getting-
vitamin-D-reduce-COVID-19-death-risks-52.html. I understand that Defendants repeated this
claim in an email that was sent on September 26, 2020. See Complaint Ex. H.


                                                14
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 15 of 19 PageID #: 497




        35.     The basis of the claim that people who have enough Vitamin D are 77 percent less

likely to catch COVID-19 is also unclear. It may be based on an early draft of an observational

study by Meltzer, et al.10 This retrospective study compared Vitamin D levels measured up to a

year previously to COVID-19 testing outcomes in patients at the University of Chicago.

Although Vitamin D deficiency was associated with a positive COVID-19 test (1.77 relative

risk11), ethnicity was the greatest risk of COVID-19 (2.54 relative risk), and most surprisingly,

immunosuppressed patients (those who should be at greatest risk of infection) were found to be

protected from COVID-19 (0.39 relative risk). The authors noted that “observed associations of

vitamin D with outcomes in almost any observational study may fail to accurately reflect any

potential causal effects of vitamin D on outcomes.” The authors also concluded that

“[r]andomized clinical trials of interventions to reduce Vitamin D deficiency are needed to

determine if those interventions could reduce COVID-19 incidence.” To put this study in

perspective, a similar observational study found that Vitamin D levels upon hospital admission

for COVID-19 had no correlation with clinical outcomes.12 In my opinion, Meltzer, et al. does




10
  Meltzer et al., Association of vitamin D status and other clinical characteristics with COVID-
19 test results. JAMA Network Open. 2020;3(9):e2019722.
doi:10.1001/jamanetworkopen.2020.19722. The conclusions presented by the authors changed
between an early draft of this study and the final, published version.
11
   As explained by the National Cancer Institute, relative risk is “a measure of the risk of a
certain event happening in one group compared to the risk of the same event happening in
another group.” Nat’l Cancer Inst., Relative Risk, available at
https://www.cancer.gov/publications/dictionaries/cancer-terms/def/relative-risk (last visited April 15,
2021).
12
  Jevalikar et al., Lack of association of baseline 25-hydroxyvitamin D levels with disease
severity and mortality in Indian patients hospitalized for COVID-19. Sci. Rep. 11:6258. doi:
10.1038/s41598-021-85809-y.


                                                     15
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 16 of 19 PageID #: 498




not support the claim that people who have enough Vitamin D are 77 percent less likely to catch

COVID-19.

       36.      Defendants claim that Vitamin D can prevent the SARS-CoV-2 spike protein

from binding to the human cell receptor ACE2 and thereby prevent infection. During my review

of the available literature, I did not identify any studies investigating live SARS-CoV-2, either in

the human body or in a petri dish, which showed that Vitamin D can prevent infection of human

cells through this mechanism. The only study that I was able to identify that addressed Vitamin

D’s ability to prevent the SARS-CoV-2 spike protein from binding to the ACE2 receptor was a

theoretical study that used computer models of the chemical structures of the SARS-CoV-2 spike

protein and various small molecules to predict that Vitamin D (as well as steroids and retinoids)

might bind to the spike protein.13 However, this study did not determine whether: (i) Vitamin D

binds to the spike protein in the real world; (ii) Vitamin D prevents binding of SARS-CoV-2 to

ACE2 of human cells; (iii) Vitamin D prevents SARS-CoV-2 from infecting human cells; or (iv)

Vitamin D prevents COVID-19 through this mechanism. There is no competent and reliable

scientific evidence that Vitamin D can prevent the SARS-CoV-2 protein from binding to the

ACE2 receptor of human cells.

       37.      Defendants claim that Vitamin D can prevent the cytokine storm, which is a

severe immune response in COVID-19 patients that can cause respiratory failure and death. I

found no evidence that treatment of COVID-19 patients with Vitamin D has been shown to

prevent such severe cytokine responses. A review article addressing available research regarding




13
  Shoemark et al., Molecular simulations suggest vitamins, retinoids and steroids as ligands of
the free fatty acid pocket of the SARS-CoV-2 spike protein. Angew. Chem. Int. Ed. Engl. 2021,
60, 7098-7110. doi: 10.1002/anie.202015639..


                                                 16
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 17 of 19 PageID #: 499




this topic concluded only that “[f]urther research is needed to understand the effects of Vitamin

D and the various cytokines prevalent among endotypes of nasal/pharyngeal illnesses on

COVID-19 pathogenesis.”14 Another review article on this topic concluded:

         We speculate that [V]itamin D might alleviate lung injury induced by SARS-
        CoV-2 by upregulating ACE2, decreasing inflammatory cytokines, and increasing
        antimicrobial peptides. The efficacy of [V]itamin D in treatment of SARS-CoV-2
        needs to be verified through more evidence-based medicine. In the future, we
        hope that randomized controlled clinical trials can be carried out to achieve this.15

There is no competent and reliable scientific evidence showing that Vitamin D can prevent

cytokine storm.

        38.    In sum, there are no well-designed clinical studies that support any of Defendants’

claims regarding Vitamin D, and by extension Wellness Warrior Vitamin D. Accordingly, there

is no competent and reliable scientific evidence substantiating any of the Wellness Warrior

Advertising claims relating to Vitamin D.

     C. No Reliable Scientific Evidence Supports Claims That Zinc Can Treat or Prevent
        COVID-19

        39.    Based on my review of the available literature, I have not identified any clinical

trials showing that zinc could protect against, treat, or prevent COVID-19 that would satisfy the

minimum requirements set forth in Paragraph 26 above. On the contrary, Thomas, et al.,16 the

only such clinical trial that I identified, reported a clinical trial of outpatients with COVID-19



14
  Jain et al., Biomolecular endotype factors involved in COVID-19 airway infectivity: A
systematic review. Auris Nasus Larynx. 2021 Feb;48(1):32-40. doi: 10.1016/j.anl.2020.11.006.
15
  Xiao et al., Could SARS-CoV-2-induced lung injury be attenuated by vitamin D? Int. J. Infect.
Dis. 102 (2021) 196-202. doi: 10.1016/j.ijid.2020.10.059.
16
  Thomas, et al., Effect of high-dose zinc and ascorbic acid supplementation vs usual care on
symptom length and reduction among ambulatory patients with SARS-CoV-2 infection: the
COVID A to Z randomized clinical trial. JAMA Netw. Open. 2021:4(2).e210369.
doi:10.1001/jamanetworkopen.2021.0369
                                                 17
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 18 of 19 PageID #: 500




that found no benefit for zinc treatment. In this study, 214 outpatients diagnosed with COVID-19

were randomized to one of four groups as follows: high-dose zinc; ascorbic acid (Vitamin C);

high-dose zinc plus ascorbic acid; or no intervention except the standard of care. No difference in

recovery time was observed between treatment groups.

        40.    Therefore, there is no competent and reliable scientific evidence to support the

claim that zinc can prevent against, treat, or prevent COVID-19. Practitioners in my field would

not consider it scientifically proven that zinc can protect against, treat, or prevent COVID-19.

     D. No Reliable Scientific Evidence Supports Claims That Vitamin D or Zinc Provide
        Equal Or Better Protection Against COVID-19 Than Do Currently Available
        Vaccines

        41.    Since the beginning of the COVID-19 pandemic, 12 vaccines have progressed

from Phase I clinical trials of safety through Phase III clinical trials of efficacy.17 Enrolling from

10,000 to over 40,000 participants each, these vaccines have shown efficacy ranging from 50.4%

to 95% in preventing COVID-19 and efficacy as high as 100% in preventing severe COVID-19.

        42.    These vaccine studies were well-designed, placebo-controlled, blinded clinical

trials that complied with the requirements set forth in Paragraph 26 above. For example,

BioNTech and Pfizer are collaborating on the development and clinical evaluation of a

messenger-RNA based vaccine. Their clinical design is posted on clinicaltrials.gov as study

number NCT04368728. Still on-going, this large study includes 43,998 healthy participants in

Phase 1, Phase 2, and Phase 3 clinical trials that are randomized, placebo-controlled, and triple-

blinded (participant, care provider, and investigator). The Phase 1 study was designed to identify

a preferred candidate and dose level for one of 3 SARS-CoV-2 RNA vaccines. The Phase 2/3


17
  Funk, et al., Target product profile analysis of COVID-19 vaccines in phase III clinical trials
and beyond: An early 2021 perspective. Viruses. 2021 Mar 5; 13:418. doi: 10.3390/v13030418.).


                                                  18
Case: 4:21-cv-00437-RLW Doc. #: 2-28 Filed: 04/15/21 Page: 19 of 19 PageID #: 501



study is using larger numbers of participants to evaluate efficacy, safety, and tolerability of a

SARS-CoV-2 RNA vaccine against COVID-l9. So far, at least 3 peer-reviewed scientific

publications have resulted from these clinical trials.rs

        43.    As discussed above, there are no similar studies demonstrating any therapeutic

benefit from taking Vitamin D or zinc for the prevention or treabnent of COVID-l9.

Accordingly, there is no competent or reliable scientific evidence that Vitamin D or zinc provide

equal or better protection against COVID-I9 than do currently available vaccines. Practitioners

in my field would not consider it proven that Vitamin D or zrnc provide equal or better

protection against COVID-l9 than do currently available vaccines.

                                          CONCLUSION

        44.    Based on my review and analysis of available scientific evidence,         it is my expert

opinion that there is no competent and reliable scientific evidence to support the Wellness

Warior Advertising Claims. Practitioners in my field would not considerthe Wellness Warrior

Advertising Claims to be adequately substantiated.


I declare under penalty of perjury that the foregoing   statement is true and correct.




Executed on   April JL,   ZOZ|.

                                               Richard B. van Breemen




18
  Polack, et a1.,C4591001 Clinical Trial Group. Safety and Efficacy of the BNTt62b2 mRNA
Covid-l9 Vaccine. N. Engl. J. Med.2020 Dec 3l;383(27):26A3-2615. doi:
10.1056/NIEIMoa2034577. Walstr, et al., Safety and immunogenicity of two RNA-based Covid-
l9 vaccine candidates. N. Engl. J. Med.2020Dec 17;383Q5):2439-2450. doi:
10.10564{EIMaa2A27906. Mulligaq et a/., Phase I/II study of COVID-19 RNA vaccine
BNT162bl in adults. Nature.2A20 Oct;586(7830):589-593. doi: 10.1038/s41586-02A-2639-4.
                                                  19
